Citation Nr: 1502750	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was most recently before the Board in July 2014, when it was remanded for further development due to an inadequate VA medical opinion.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's July 2014 remand order directed the AOJ to obtain a VA medical opinion in which the examiner specifically addressed the October 2012 letter from the Veteran's private otolaryngologist, which appears to suggest a possible link between the Veteran's current hearing loss and in-service acoustic trauma.  

The AOJ scheduled the Veteran for a new audiological examination in August 2014 to obtain the opinion, but the August 2014 examiner did not address the October 2012 letter as directed by the Board.  As such, there has not been substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the limited rationale provided by the August 2014 examiner is essentially the same rationale provided in a December 2013 VA opinion that the Board previously deemed inadequate.  Both the December 2013 and August 2014 examiners determined the Veteran's current hearing loss is not related to in-service acoustic trauma because his hearing was within normal limits at the time of his separation from service.  Both examiners also determined the Veteran's tinnitus is not related to in-service acoustic trauma because of the correlation of its onset with the onset of his hearing loss. 

The Court of Appeals for Veterans Claims has held "a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Therefore, VA is required to address the possibility of delayed onset hearing loss due to in-service acoustic trauma when adjudicating hearing loss claims.  Id.  

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the December 2013 opinion nor the August 2014 opinion addressed the possibility of delayed onset hearing loss due to in-service acoustic trauma.  Therefore, both opinions are inadequate to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2014 examiner (or another qualified examiner, if unavailable) addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and tinnitus are a result of military service, to include as a result of conceded in-service acoustic trauma.  

In providing this opinion, the examiner must specifically address the October 2012 letter from the Veteran's private otolaryngologist, which appears to suggest a possible link between the Veteran's current hearing loss and in-service acoustic trauma.  Additionally, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran was exposed to excessive in-service noise.
If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

